IN THE COURT OF APPEALS OF IOWA

                                 No. 21-1489
                             Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THERESA WYNELL McBROOM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Decatur and Wayne Counties,

Dustria A. Relph, Judge.



      Theresa Wynell McBroom appeals the sentences imposed following her

guilty pleas to several drug offenses. AFFIRMED.




      Audra F. Saunders, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Greer, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


VAITHESWARAN, Presiding Judge.

       Theresa Wynell McBroom agreed to “a universal plea offer” under which

she would plead guilty to possession with intent to deliver methamphetamine in

Decatur County and possession with intent to deliver methamphetamine in Wayne

County, each carrying a prison term not exceeding ten years. The plea agreement

provided that the State would argue for consecutive sentences, “for 20 years total,”

and the defense would argue for concurrent sentences, “for 10 year[s] total.”

       The prosecutor and defense attorney followed that playbook. The district

court adopted the prosecutor’s recommendation and ordered the sentences to be

served consecutively. McBroom appealed.

       Preliminarily, McBroom argues “there is good cause to consider this

appeal.” We agree. See State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020) (“We

hold that good cause exists to appeal from a conviction following a guilty plea when

the defendant challenges his or her sentence rather than the guilty plea.”).1

       On the merits, McBroom contends the district court’s decision to run the

sentences consecutively rather than concurrently amounted to an abuse of

discretion. See State v. Leckington, 713 N.W.2d 208, 216 (Iowa 2006) (prescribing



1 Iowa Code section 814.6(1) (2020) prohibits appeals from “[a] conviction where
the defendant has pled guilty,” except in cases of class “A” felonies or where “the
defendant establishes good cause.” McBroom argues a denial of her right to
appeal under that provision would violate various constitutional provisions. Error
was not preserved on this constitutional argument. See State v. Derby, 800
N.W.2d 52, 60 (Iowa 2011) (“Issues not raised before the district court, including
constitutional issues, cannot be raised for the first time on appeal.” (citation
omitted)). In any event, the supreme court has upheld the provision in the face of
due process, equal protection, and separation-of-powers challenges. See State v.
Treptow, 960 N.W.2d 98, 105–07 (Iowa 2021); State v. Tucker, 959 N.W.2d 140,
152 (Iowa 2021).
                                          3


standard of review). She argues “her prior history, age, maturity level and criminal

history . . . did not warrant a twenty-year sentence.”

       The district court cited several reasons for imposing consecutive sentences,

including the fact that there were “two distinct and separate offenses,” “[t]he

second offense occurred while Ms. McBroom was under pretrial release for the

first offense,” and consecutive sentences would afford her “a longer period of

sobriety,” making her “better situated to be a productive member of society.” The

court also noted that, at age fifty-four, McBroom “was too old for this.”

       We discern no abuse of discretion in the court’s decision to impose

consecutive sentences. McBroom’s judgment of conviction and sentence are

affirmed.

       AFFIRMED.